Reasons for Allowance
Claims 1, 8-10, 22, and 64-75 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest:
(For claims 22, 64-70 and 72-74) An embolic protection device configured for arrangement within a blood vessel, the EPD comprising: a substantially straight, non-coiled filament configured to include: a deployed state wherein the filament automatically forms a helix comprising a support portion and a filter portion, wherein the support portion has a height which exceeds a diameter thereof and the filter portion includes a funnel configured to taper in a first direction, the funnel including at least one reducing coil having a center which is off the axis. References such as US 5,413,586 (fig. 2, element 202) and US 2013/0184658 (fig. 6E) disclose helical devices with off-axis coils. However, no reasonable combination could be found to introduce a support portion having a height which exceeds its diameter and a funnel configured to taper.
(For claims 1, 8-10, 71, and 75) An embolic protection device configured for arrangement within a blood vessel, the EPD comprising: a filament configured to include: a deployed state wherein the filament automatically forms a helix comprising a support portion and a filter portion, wherein the support portion comprises an elongate coil having height which exceeds a diameter and the filter portion includes a funnel configured to taper in a first direction, the funnel including at least one reducing coil having a center which is off the axis, wherein the EPD further comprises (1) both a stem configured to traverse the vessel wall and a pull wire configured to traverse a patient’s 

Response to Arguments
Applicant’s arguments with respect to claim 64 have been fully considered and are persuasive.  The rejection of claims 64 and 72-74 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.M.W/Examiner, Art Unit 3771       

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771